Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pg(s). 8-12, filed 6/3/2022 and 6/14/2022, with respect to the amended claims have been fully considered and are persuasive.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alexa Johnston on September 6-7, 2022.
The application has been amended as follows: 
Claims 10-16 (cancelled).
Allowable Subject Matter
1.         Claims 1-4, 6-9 and 24-29 are allowed.
2.         The following is a statement of reasons for the indication of allowable subject matter.
             Regarding claim 1, the prior art search failed to disclose a method, comprising: 
applying a clamp element drive signal to a drive unit clamp element such that the clamp element moves in a first direction toward a mover element, the drive unit clamp element and a drive unit shear element together comprising a drive unit, wherein a contact surface of the drive unit contacts a surface of the mover element at a non-perpendicular contact angle; and 
applying a shear element drive signal comprising an initial shear element drive signal and a compensation signal to the drive unit shear element such that the shear element moves in a second direction to compensate at least in part for the non-perpendicular contact angle between the drive unit and the mover element.  
 
3.      The prior art search did not disclose or make obvious claim 1, with the elements of (emphasis added): applying a clamp element drive signal to a drive unit clamp element such that the clamp element moves in a first direction toward a mover element, the drive unit clamp element and a drive unit shear element together comprising a drive unit, wherein a contact surface of the drive unit contacts a surface of the mover element at a non-perpendicular contact angle; and 
applying a shear element drive signal comprising an initial shear element drive signal and a compensation signal to the drive unit shear element such that the shear element moves in a second direction to compensate at least in part for the non-perpendicular contact angle between the drive unit and the mover element.  

4.      The dependent claims are allowable due to dependency upon their respective allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881